Case 7:19-mj-01408 Document 1 Filed on 06/17/19 in TXSD Page firs

 

 

 

 

os Distr
AO 91 (Rev 8/01) Criminal Complaint . Bm Gistrict o of nt
, oe . JUN
United States District Court SUN LT 2019
SOUTHERN DISTRICT OF ' TEXAS
| MCALLEN DIVISION j Davids: Bradley, Clerk
UNITED STATES OF AMERICA :
Vv. CRIMINAL COMPLAINT
Jose Edwardo Castillo PRINCIPAL United States Citizen Case Number: .
YOR: 1977 M-19- /408 -m
Rafael Martinez-Alvarez CO-PRINCIPAL Mexico : . ,
YOB: 1982

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about June 15, 2019 in Hidalgo County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense) ,

knowing or in reckless disregard of the fact that Eric Humberto Chavez a citizen of El Salvador and Julio
Cesar Martinez-Ortiz, a citizen of Mexico, along with two (2) other undocumented aliens, for a total of four (4),
who have entered the United States in violation of law, did knowingly transport, or move or attempted to
transport or move said aliens in furtherance of such violation of law within the United States, that is, froma
location near Los Ebanos,Texas to another location near Sullivan City, Texas, by means of a motor vehicle.

in violation of Title 8 United States Code, Section(s) 8 USC 1324(a)(1){A)(ii) FELONY
] further state that | am a(n) Supervisory Border Patrol Agent and that this complaint is based on the
following facts:

On June 15, 2019, at approximately 7:55 p.m., Border Patrol Agents were conducting line watch operations in
Los Ebanos, Texas. Based upon their training and experience, this area is known to Border Patrol Agents as
being notorious for alien and narcotics smuggling activity.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [X]Yes [__]No

Submitted by reliable electronic means, sworn to, — jg janD. Land
attested to telephonically per Fed.R.Crim.P. 4.1, and
probable cause found on:

 

Signature of. Complainant

lan D. Land - SBPA *
Printed Name of Complainant

June 17, 2019 6:42 p.m. at McAllen, Texas

Date City-and State S D ae
Peter E. Ormsby _ U.S. Magistrate Judge fice.

Name and Title of Judicial Officer Signature of Judicial Officer

 

 
Case 7:19-mj-01408 Document 1 Filed on 06/17/19 in TXSD Page 2 of 3

‘UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
u-19- 440% -m

RE: Jose Edwardo Castillo
Rafael Martinez-Alvarez

CONTINUATION:

Agents observed a black GMC Yukon bearing a paper license plate drive south on El Faro Road, into
the Los Ebanos community. Paper tags are indicative of a vehicle that has been recently purchased,
which is a common feature of vehicles used for alien and narcotics smuggling. El Faro Road is a
direct means of ingress and egress from the immediate area of the Rio Grande River, and is a route
frequently used by smugglers. Additionally, Agents did not recognize this vehicle as belonging to
any resident of the small community, and several human smuggling events had taken place between
the hours of 7:30 and 10:00 p.m. in the preceding days. Due to these observations, Agents believed
that the GMC Yukon was likely in the area to be utilized for illicit activity.

Agents proceeded to turn north and follow the vehicle and noticed that the driver slowed down from
approximately 45 miles per hour to 31 miles per hour. He also noted that the vehicle’s rear
suspension seemed slower to respond to bumps than the front suspension. Agents believed that there
may have been a significant weight in the rear of the vehicle that was unseen through the dark tinted
windows,

Suspecting that illicit activity may be in progress because of the driving mannerisms, the Agent
conducted a vehicle registration check and the registration returned to an address from Brownsville,
Texas. This supported the Agent's suspicions that the vehicle was not, in fact, a vehicle registered to
a resident of the area, at which time a roving patrol stop of the black Yukon was conducted, and the
driver pulled into the Stripes gas station parking lot at the corner of El Faro Road and U.S. Highway
83. : :

The driver, later identified as Jose Edwardo Castillo, did not answer in complete statements or
sentences to agent's questions. The Agent then asked Castillo and the front seat passenger, later
identified as Rafael Martinez Alvarez, for their identification. Castillo provided Agents a Texas
Identification Card, and Alvarez told Agents that he was a Mexican national with Deferred Action
for Childhood Arrivals (DACA) status. Agents then asked Castillo if there were any more passengers
inside the vehicle, at which time Castillo rolled down the rear driver's side window. Agents
immediately saw four Hispanic males with dried mud on their pants, who all subsequently admitted
upon questioning to being illegally present in the United States. ,

At that time, Castillo stated, "] don't know them. A buddy told me to come down here and give them
aride. I just picked them up.” Castillo again stated, "I came here to drive around, but a buddy
wanted me to pick some people up."

Agents then placed Castillo, Alvarez, and the four illegal! aliens under arrest-and.advised them of

their Miranda rights. All subjects were then transported to the McAllen Border Patrol Station for
additional investigation and processing.

Page 2

 
Case 7:19-mj-01408 Document 1 Filed on 06/17/19 in TXSD Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
u-19-1440 6 -u

RE: Jose Edwardo Castillo

Rafael Martinez-Alvarez _

CONTINUATION:

PRINCIPAL STATEMENT;
Jose Edwardo Castillo was advised of his Miranda rights, acknowledged his understanding, and was
willing to provide a sworn statement without the presence of an attorney.

Castillo reiterated his initial statement to agents regarding having recently picked up "people" from
Los Ebanos, Texas for a friend, stating that he was only "doing a favor". Castillo reiterated that he
was “only bringing them to Shary to a car", Agents understood this to mean that Castillo was going
to deliver the illegal aliens to a waiting vehicle on Shary Road in Mission, Texas. He later admitted
to agents that he coordinated the event through a contact named "Milton".

CO-PRINCIPAL STATEMENT:

Rafael Martinez-Alvarez was read his Miranda Rights. Subject acknowledged understanding his
Miranda rights and requested a lawyer. No further questioning was conducted and interview was
terminated.

MATERIAL WITNESS’s STATEMENTS

Eric Humberto Chavez and Julio Cesar Martinez-Ortiz were read their Miranda Rights. Both
acknowledged their understanding and agreed to provide sworn statements without the presence of
an attorney.

Chavez, a citizen of E! Salvador, stated that he paid a smuggler in Mexico approximately $3,000
U.S. dollars to be smuggled to Dallas, Texas, Chavez stated that after making landfall in the U.S., he
was guided to an abandoned house. The brush guide gave them specific instructions to stay at the
abandoned residence overnight and that they would be picked up the following day. Chavez stated
that a black sports utility vehicle (SUV) arrived near the residence the next day, at which time
someone whistled to get their attention and four of them quickly ran toward the vehicle and jumped
inside.

Chavez stated that once inside the vehicle, the driver, whom he identified as being approximately 45
years of age, bald, and having a dark complexion gave them instructions to lay-down and conceal
themselves, Chavez stated that the passenger was wearing plaid style shortsand a t-shirt: As they.

were being stopped, Chavez stated that the driver instructed them to sit up correctly and told them to, os -

keep the same story that he had picked them up since they had asked for a ride.

Page 3

 
